Citation Nr: 0217965	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  01-09 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $7,490.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from December 1966 to June 
1973.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2001 decision of the RO's Committee on 
Waivers and Compromises (COWC) which denied the veteran's 
request for waiver of recovery of an overpayment of non-
service-connected disability pension benefits in the 
amount of $7,490.


FINDINGS OF FACT

1.  By October 1997 rating decision, the RO granted non-
service-connected disability pension benefits to the 
veteran, based on his report that he had no countable 
income and no dependents.  

2.  In approximately May 2000 the RO discovered that the 
veteran had been receiving Social Security Administration 
(SSA) disability benefits since 1998 and advised the 
veteran, by letter dated in May 2000, that they proposed 
to terminate his pension benefits, effective December 1, 
1999.

3.  The RO retroactively adjusted the veteran's VA pension 
for the period of December 1999 through September 2000, to 
reflect all countable income, and this resulted in a 
$7,490 overpayment.

4.  There was no fraud, misrepresentation, or bad faith on 
the part of the veteran in the creation of the pension 
overpayment in the amount of $7,490.

5.  The veteran was solely at fault in the creation of the 
overpayment of pension benefits by virtue of his failure 
to report his income from the SSA in a timely manner; 
fault on the part of the VA has not been shown.

6.  Recovery of the overpayment of pension benefits would 
not deprive the veteran of the ability to provide for 
life's basic necessities; failure to repay the debt would 
result in unfair gain to the veteran.

7.  Recovery of the overpayment would not defeat the 
purpose of pension benefits.

8.  Reliance on VA benefits did not result in 
relinquishment of a valuable right or the incurrence of a 
legal obligation.

9.  There are no other factors which would make recovery 
of the overpayment inequitable.


CONCLUSION OF LAW

Recovery of an overpayment of pension benefits in the 
amount of $7,490 would not be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 1.963, 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In an August 1997 Income-Net Worth and Employment 
Statement (VA Form 21-527) the veteran reported that he 
was single and had no income.  The veteran advised that he 
had applied for SSA benefits in 1995.  He also reported he 
had a 1983 Chevrolet van valued at $2,000, a 1988 Sea Ray 
Boat valued at $6,000, and a Ford tractor valued at 
$10,000.  He claimed that all three vehicles were 
collateral on a loan at CNB Bank.  He also reported he had 
a 1980 Chevrolet pickup, valued at $600.  

By October 1997 rating decision, the RO granted non-
service-connected disability pension benefits to the 
veteran, based on a finding that he was permanently and 
totally disaled; and the amount of his VA pension was 
based on his report that he had no countable income and no 
dependents.  By October 1997 letter, the veteran was 
notified of the pension award and that he was to 
immediately notify VA of any change in his income.  
Attached to this letter was VA Form 21-8768, which further 
advised the veteran that his rate of pension depends upon 
his income, that he must immediately notify VA if there is 
any change in income or net worth for himself or his 
dependents, and that failure to notify VA of such changes 
may result in an overpayment in his account which is 
subject to recovery.  .

At some point prior to May 2000, the RO discovered that 
the veteran had been receiving SSA disability benefits.

In May 2000, the RO sent the veteran a letter advising him 
that they proposed to terminate his pension benefits 
effective December 1, 1999 based on information they 
received which showed that his monthly SSA entitlement was 
$1,075.50, effective December 1999.  He was advised that 
his annual income exceeded the statutory limits for 
entitlement to pension benefits.  He was given 60 days 
with which to submit additional evidence to show that this 
termination should not be made.  

A September 2000 SSA data sheet shows that the veteran's 
disability had an onset in August 1987 and that he was 
entitled to benefits effective August 1995.

In September 2000, after receiving no response from the 
veteran, the RO retroactively adjusted the veteran's VA 
pension for the period of December 1999 through September 
2000, to reflect all countable income, and this resulted 
in a $7,490 overpayment.

In a November 2000 letter the RO notified the veteran that 
he owed VA the sum of $7,490, and advised him that he 
needed to make arrangements to satisfy the debt.

In December 2000 the veteran requested a waiver of the 
$7,490 overpayment.  He claimed that he had applied for 
non-service-connected pension at the same time he applied 
for SSA benefits and that he did not know that the SSA 
benefits were going to be approved a year and a half 
later.  He claimed that the money he received from the SSA 
was retroactive payment which he used to pay off loans and 
credit cards he lived on while waiting on the approval of 
SSA and VA pension benefits.  He indicated he was unable 
to repay this debt because his financial status showed 
that after he paid his monthly debts he was in arrears on 
all payments on a monthly basis.

Received in January 2001 from the veteran was a document 
with his financial information.  The document is dated 
December 11, 2000 by the veteran.  He indicated that he 
received $1,030 in SSA benefits and $43 as other income, 
for a total of $1,073 for monthly income.  He indicated 
that his monthly bills were $1,407.87 and that his monthly 
balance was -$334.87.  As assets he claimed that he had 
$51.06 in savings and a 1983 Chevrolet van, which he 
claimed was his only transportation.  He said that he 
could not pay anything monthly on a VA debt.

Also received from the veteran in January 2001 was a 
Financial Status Report (VA 21-5655) in which he indicated 
that he was receiving $1,068 per month in SSA benefits and 
$43.20 per month for a boilermaker pension, for a total 
monthly income of $1,111.20.  He reported that his average 
monthly expenses were $1,478.07.  He claimed that his 
assets included $56.93 in the bank and a 1983 Chevrolet 
van worth $2,000.  The document is dated January 11, 2001 
by the veteran.

In a February 2001 decision, the RO's COWC denied the 
veteran's claim for a waiver of recovery of an overpayment 
of pension benefits in the amount of $7,490 on the basis 
that he had acted in bad faith and that waiver was 
precluded by law.

In a February 2001 report of contact with the SSA, the RO 
indicated that the veteran's first SSA check was received 
in June 1998 and that in February 1999 he was awarded a 
$24,792.60 retroactive payment.

In an April 2001 statement, the veteran indicated that his 
total living expenses were $1,077.  He indicated that the 
SSA pays $1,060 per month and the boilermakers paid $43 
per month, leaving him with $26 left over.  He indicated 
that he could pay that amount, but that it would take 24 
years to pay VA back.  With his letter, the veteran 
enclosed a picture of his house, which he indicated that 
he bought with part of his retroactive lump sum 
($24,702.60) received from SSA.  He claimed that when his 
SSA benefits arrived, he "informed" VA that he had been 
awarded his benefit.  He claimed he was told to "wait for 
my next evaluation" and that that was the last he heard.

Analysis

The file shows that through correspondence, the decision 
of the COWC, and the statement of the case, the veteran 
has been notified of the evidence necessary to 
substantiate his claim for waiver of recovery of an 
overpayment of pension benefits.  The Board is satisfied 
that the notice and duty to assist provisions of the law 
have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).

Non-service-connected improved pension is a benefit 
payable by VA to veterans of a period of war because of 
permanent and total disability.  Income eligibility for 
pension, and the amount of any pension payable, is 
determined by subtracting the veteran's countable annual 
income from the maximum annual pension rate.  The maximum 
annual pension rate is adjusted from year to year; the 
maximum annual rate of improved pension for a single 
veteran was $8,989, effective from December 1999.  In 
determining the veteran's countable annual income, 
payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded.  Social Security 
benefits are included as income.  38 U.S.C.A. §§ 1503, 
1521; 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273. 

A veteran who is in receipt of pension must notify the VA 
of any material change or expected change in income which 
would affect his entitlement to receive, or the rate of, 
pension.  Such notice must be furnished when the veteran 
acquires knowledge that he will begin to receive 
additional income.  Where reduction or discontinuance of a 
running award of improved pension is required because of 
an increase in income, the reduction or discontinuance 
shall be made effective the end of the month in which the 
increase occurred.  38 C.F.R. § 3.660.

A review of the record shows that the veteran was 
initially awarded VA pension benefits in 1997 on the basis 
of his report that he had $0 in countable income.  In the 
award letter, VA notified the veteran that the amount of 
his pension was based upon the number of his dependents 
and his income, that he must promptly report changes in 
dependents and family income, and that failure to do so 
could result in an overpayment.  The record reflects that 
the veteran began receiving SSA benefits beginning in June 
1998, but did not furnish the RO prompt notification of 
this income, as required.  In approximately May 2000, the 
RO discovered that the veteran was receiving SSA 
disability benefits, in the amount of $1,075.50, effective 
December 1, 1999.  His initial check came from the SSA in 
June 1998 and in February 1999 he received a one-time 
retroactive payment of $24,792.60.  As this income from 
the SSA was countable for purposes of VA pension benefits, 
the Board finds that the RO properly adjusted (and 
terminated) the veteran's pension benefits, effective 
December 1, 1999.  For the overpayment period of December 
1999 through September 2000, the veteran was paid benefits 
based on having no other income, a total of $7,490 in 
pension benefits, when he was due $0, because he had 
excessive countable income.  The Board concludes that this 
pension overpayment amount was properly created because 
the veteran received benefits to which he was not legally 
entitled.

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 
1.965(b), a finding of fraud, misrepresentation, or bad 
faith precludes a grant of a waiver of recovery of an 
overpayment.  The RO Committee on Waivers concluded that 
the facts in this case showed that the veteran acted in 
bad faith, a statutory bar to waiver under 38 U.S.C.A. § 
5302(c), and found that a waiver was barred in the 
veteran's case.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 
1.963(a).

"Bad faith" is defined by regulation, 38 C.F.R. § 
1.965(b)(2), as:

. . . unfair or deceptive dealing by one who seeks to 
gain thereby at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising from 
participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not 
undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, 
with knowledge of the likely consequences, and 
results in a loss to the government.

The record reflects that the overpayment in this case was 
created as a result of the veteran's failure to report his 
award of SSA disability benefits.  Since the veteran 
initially notified the RO in August 1997 that he had 
applied for SSA benefits, the veteran's failure to report 
an award of SSA benefits does not show "intent to seek an 
unfair advantage."  Consequently, the Board concludes that 
the veteran's actions did not constitute bad faith, nor 
has fraud or misrepresentation been shown, and, therefore, 
waiver of recovery of an overpayment of pension benefits 
in the amount of $7,490 is not precluded by law.

Where not specifically barred by law, recovery of an 
overpayment shall be waived where recovery of the 
overpayment would be against equity and good conscience.  
38 C.F.R. § 1.963(a).  

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular 
case indicate a need for reasonableness and moderation in 
the exercise of the Government's rights.  The decision 
reached should not be unduly favorable or adverse to 
either side.  The phrase equity and good conscience means 
arriving at a fair decision between the obligor and the 
government.  In making this determination, consideration 
will be given to the following elements, which are not 
intended to be all inclusive:  (1) the fault of the 
debtor, (2) balancing of fault between the debtor and VA, 
(3) undue hardship of collection on the debtor, (4) the 
defeat of the purpose of any existing benefit, (5) the 
unjust enrichment of the appellant, and (6) whether the 
appellant changed positions to his detriment in reliance 
upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.965(a); Kaplan v. Brown, 9 Vet. App. 116 (1996).  In 
evaluating whether equity and good conscience necessitates 
a favorable waiver decision, the Board must consider all 
such elements.

Based on a review of the entire record and having 
considered the contentions of the veteran, the Board 
concludes that the veteran was solely at fault in the 
creation of the overpayment.  By letter dated in October 
1997, the RO notified the veteran of his award of pension 
and that this pension was based on countable family income 
and that he must promptly report any income changes to 
avoid an overpayment.  The record reflects that the 
veteran began receiving SSA benefits in 1998, but he 
failed to inform the RO of this fact.  The Board therefore 
concludes that the veteran was duly informed of his 
obligation to timely report income changes, yet he failed 
to report his SSA income, which led to the creation of the 
overpayment in this case.  The Board notes that in August 
1997, when the veteran submitted an Income-Net Worth 
Statement in support of his claim for VA pension benefits, 
he did notify the RO that he had applied for SSA benefits 
in 1995 but had not heard anything.  In June 1998 he was 
awarded SSA disability benefits; at that time, which was 
only nine months after he was notified of his VA pension 
award and responsibility to report income changes, the 
veteran should have notified VA that he had actually been 
awarded SSA disability benefits.  

There is no indication of any fault on the part of the VA 
in the creation of the overpayment, since prompt action 
was taken by the RO to notify the veteran of the proposal 
to terminate his VA pension benefits (and the potential of 
creating a larger overpayment if he did not respond) upon 
learning of his SSA income.  It is clear that the 
veteran's actions, or lack of action, caused the 
overpayment without any fault on the part of the VA.

In addition, the Board must also consider whether recovery 
of the debt would result in financial hardship to the 
veteran.  In that regard, in August 1997 the veteran 
reported he had a 1983 Chevrolet van valued at $2000, a 
1988 Sea Ray Boat valued at $6,000, a Ford tractor valued 
at $10, 000, and a 1980 Chevrolet pickup, valued at $600.  
In a December 2000 financial information sheet the veteran 
reported a total monthly net income of $1,073, total 
monthly expenses of $1,407.87, and assets consisting of 
$51.06 in the bank and an automobile valued at $2,000.  
His reported net monthly income less expenses was -
$334.87.  Another financial status report was received in 
January 2001, in which he reported a total monthly net 
income of $1,111.20, total monthly expenses of $1,478.07, 
and assets consisting of $56.93 in the bank and an 
automobile valued at $2,000.  The veteran's net monthly 
income less expenses was -$366.87.  He later indicated, in 
April 2001, that his living expenses were $1,077 and that 
he received $2,030 per month, which left him with $26 per 
month.  The record reflects, however, that much of the 
veteran's monthly expenses include some payments for 
installment loans for a car and his house.  Even though 
the $7,490 pension overpayment is substantial, based on 
the income and expense information of record, it is 
concluded that recovery of the debt, over a reasonable 
period of time if necessary, would not deprive the veteran 
of life's basic necessities.  It has not been shown that 
financial hardship would result from recovery of the 
overpayment.  

Another factor to be considered is whether the recovery of 
the overpayment would defeat the purpose for which the 
benefits are intended.  In this case, the purpose of 
pension benefits would not be defeated as the veteran was 
not entitled to such benefits during the period of the 
overpayment.

The Board also finds that failure to make restitution 
would result in unfair gain to the veteran because he 
received monetary benefits to which he had no entitlement.  
The VA made payments of benefits based on income 
information furnished by the veteran.  The veteran took no 
action thereafter to promptly report income changes, as 
required.  Under such circumstances, to allow him to 
retain the money which was paid would constitute unjust 
enrichment.

The Board must consider whether reliance on benefits 
resulted in relinquishment of a valuable right or the 
incurrence of a legal obligation.  The veteran has not 
contended, nor does the evidence show, that he had 
relinquished a valuable right or incurred a legal 
obligation in reliance on his VA benefits.

The record reveals no other factors which would make 
recovery of the overpayment inequitable.  

In sum, recovery of the pension overpayment would not be 
against equity and good conscience, and thus waiver of 
recovery of the overpayment is not warranted.  The 
preponderance of the evidence is against the claim for 
waiver; thus the benefit of the doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Waiver of recovery of an overpayment of pension benefits 
in the amount of $7,490 is denied.


		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

